WalKER, J.
It will be necessary to consider only one question, as the others are, in our opinion, without substantial merit. The prisoner, at the proper time, moved for a judgment of nonsuit upon the evidence, which the court refused to grant, and properly so, as there were facts and circumstances which tended to show his guilt. The crime of arson is one usually committed with great secrecy and not infrequently under the cover and concealment of night. The State, therefore, in most of the cases is compelled to rely on circumstantial evidence for a conviction.
The undisputed facts in this case tend very strongly, though not unerringly, to implicate the prisoner as the guilty party. He had made threats against the owner of the house, Nancy Buckner, the day before the burning, which clearly implied that he would take the earliest opportunity to avenge what she had said and done to him. It is true that the threats were general in their character and did not indicate that his purpose was to burn her house, but they were at least sufficient to show that he had a motive for the act. That the burning was the act of an incendiary appears from the manner in which it was done. The cotton was no doubt taken from the adjoining yard, where cotton was to be found, and saturated with oil or kerosene, which would soon start a fire, and this fact accounts for the short interval of time after the prisoner left his house and the fire alarm. The facts that he arose before day, at 3 o’clock in the morning, when there was no good reason for his doing so, and was seen by Bert Shaw on the railroad near the house at that early hour, under suspicious circumstances, and that he was not at the fire, but immediately after it was started he left afoot for another county, without apparently telling his wife or any one else where he was going, and that he stayed away and out of reach of the officers for many months, and was finally found in jail at Norfolk, where he was captured — these and other circumstances, while they may not produce absolute certainty of his guilt, are yet sufficient for the consideration of the jury. We said in S. v. Bridgers, 172 N. C., 879, in a *745similar case: “It does not appear that any other person had a motive to commit the crime, or the opportunity, but, on the contrary, the combination of motive, threat, time, place, and circumstance, as detailed by the witnesses, all tend to establish the guilt of the prisoner,” citing Brown v. State, 11 Ga., 5 (80 S. E., 320). See, also, S. v. King, 162 N. C., 580; S. v. Barrett, 151 N. C., 665; S. v. Thompson, 97 N. C., 496; S. v. Gailor, 71 N. C., 88.
The facts in this case are not substantially weaker than those in S. v. King, supra, and S. v. Goings, 101 N. C., 706, where convictions were sustained. Here we have the presence of the prisoner at a place very near the house that was burned, at an unusual hour; the occurrence of the fire almost immediately he was seen; his sudden departure from his home when the alarm of fire was given; his absence for many months, and, finally, the motive to commit the incendiary act.
¥e are mindful of the rule that evidence which merely shows it possible for the fact in issue to be alleged, or which raises only a conjecture that it is so, is an insufficient foundation for a verdict of guilty, and should not be left to the jury (Byrd v. Express Co., 139 N. C., 276; S. v. Vinson, 63 N. C., 335) ; but this evidence is of stronger probative force than conjecture and furnishes a much more substantial basis for a conviction. It was for the jury to pass upon its weight, and they could reasonably infer the prisoner’s guilt therefrom. S. v. Lytle, 117 N. C., 803; S. v. Carmon, 145 N. C., 481; S. v. Adams, 138 N. C., 688; S. v. Walker, 149 N. C., 527; S. v. McGlammery, post, 748. These cases, and those already cited, fully sustain the ruling of the court. The evidence in this case is really stronger against the prisoner than it was in some of the cases we rely on, where convictions were sustained.
The prisoner’s explanation of his sudden departure from Tarboro for Halifax County at 3 o’clock in the morning was not a very creditable one. He could have left much later in the day and reached the home of the witness Harry Anthony earlier in the afternoon of Sunday, the day before Anthony says he was expected by him. After making his threats, it was a singular coincidence that the prisoner should have left Tarboro at the very moment when the fire broke out. But it is not this fact, nor the motive or the threats or any other single circumstance, taken singly or by itself, that tends to prove his guilt, but all of the facts, considered as a whole, and in relation to each other, which warranted the jury in deciding the issue against him. There was no reversible error in the other rulings.
No error.